Beenabd Ryan, P. J.
To provide -a right of way for the Wantagh-Oyster Bay Expressway the State of New York through its Department of Public Works cut a swath through claimant’s subdivision. It appropriated 25.502 acres of land out of 96.037 acres which was part of an area of 120 acres described in a deed from claimant’s president and others to the claimant corporation dated and recorded in December, 1955. The purchase price was at the rate of $15,000 an .g.c.re,.
*67The claimant seeks an award from this court of $21,000 per acre for 17 plus acres zoned for plots with a minimum area of 7,000 square feet and of $18,500 per acre for 7 plus acres zoned for plots with a minimum area of 10,000 square feet. These requests are supported by an expert witness who testified on behalf of the claimant.
The approach of the defense expert is by plot value and following his opinion the Attorney-General requests us to find that by the State’s taking 99 plots were acquired in toto, each having a value of $4,500 or a total of $445,500. In addition, the Attorney-General concedes that one plot was reduced in value 10%, one was reduced in value 20%, two were reduced in value 90% for a total amount of $9,450 but that, by replotting, 21 other plots affected by the appropriation could be salvaged. The Attorney-General also concedes that two plots must now be dedicated by the claimant to provide for the location of a sump and drainage area. The claimant accepts the Attorney-General’s figure of $9,000 for this item. The Attorney-General’s damage figure of $445,500 for 25.502 acres breaks down to $17,469 per acre.
The foregoing is written in explanation of our award herein of $18,000 per acre for the 25.502 acres appropriated, a figure which, we are confident, will astound anyone not acquainted with what is going on in Nassau County, will terrify all taxpayers everywhere and should give pause to planners of speedways. However, we find it to be justified by the record herein.
The claimant also suffered consequential damages by reason of the detrimental effect of the expressway cutting through a residential area, interference with the development, loss of frontage, decrease' in depth of plots, increased costs of road improvement, water mains, etc., and excess engineering fees incurred for the revision of its subdivision maps. For these items we award the sum of $101,700 as detailed in our findings filed herewith.